LAED -247-1stSA (2/19)


                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF LOUISIANA

           UNITED STATES OF AMERICA                         *     CRIMINAL DOCKET
           VERSUS                                                 CASE NO. 09-154
           Steven Hebert                                    *     USM NO. 30953-034

           Date of Previous Judgment: 09/21/11                    Defendant’s Attorney: Samantha Kuhn


                                    ORDER FOR SENTENCE REDUCTION
                           PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018

         Upon motion of ‫ ܆‬the defendant ‫ ܆‬the Director of the Bureau of Prisons ‫ ܆‬the Court for a reduction in
         the term of imprisonment imposed based on the modification of statutory penalties by sections 2 or 3 of
         the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections 2 and 3 of the Fair
         Sentencing Act of 2010 were in effect at the time the defendant’s offense was committed: Having
         considered such motion, and taking into account Section 404 of the First Step Act of 2018, to the extent
         it is applicable, and the sentencing factors from Title 18 USC 3553(a),

         IT IS ORDERED that the motion is:

            ‫ ܆‬GRANTED and the defendant’s previously imposed sentence of imprisonment of
                  _______________________ is reduced to ____________________________.
            ‫ ܆‬DEFERRED pending supplemental briefing and/or a hearing.
            ‫ ܆‬DENIED after complete review of the motion on the merits.
         COURT DETERMINATIONS OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018
          Prior Statutory Minimum: 120 Months (Counts 3 and 4) Amended Statutory Minimum: 120 Months (Count 3)
          Prior Guideline Range: 292-365 Months                Amended Guideline Range: 292-365 Months
          Prior Sentence: 292 Months                           Amended Sentence: 292 Months
          Prior Supervised Release: 8 Years                    Amended Supervised Release: 8 Years

            Comments (if applicable):
            See Order and Reasons below.




                                                                            09/21/11 shall remain in effect. The
         Except as provided above, all provisions of the judgment dated _________
         reduced sentence shall be effective 10 days following the date of this order indicated below.

         IT IS SO ORDERED.

         April 14, 2020                               __________________________________________
         ORDER DATE                                   UNITED STATES DISTRICT JUDGE
                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                CIVIL ACTION

    VERSUS                                                      NO. 09-154

    STEVEN HEBERT                                         SECTION “R” (5)



                         ORDER AND REASONS


       Before the Court is Steven Hebert’s motion for a sentence reduction

pursuant to Section 404 of the First Step Act of 2018.1 For the reasons that

follow, the Court denies the motion.



I.     BACKGROUND

       In 2011, Steven Hebert pleaded guilty to three counts of a superseding

indictment. Specifically, he pleaded guilty to possession with intent to

distribute 500 grams or more of cocaine hydrochloride (Count 3), possession

with intent to distribute five grams or more of cocaine base, or crack (Count

4), and possession of a firearm by a convicted felon (Count 5).2          On

September 21, 2011, the Court sentenced Hebert to 292 months of




1      R. Docs. 169, 170.
2      R. Doc. 30 at 2; R. Doc. 92.
imprisonment.3     This consisted of “292 months as to Count 3 of the

superseding indictment; 292 months as to as to Count 4 of the superseding

indictment; and 100 months as to Count 5 of the superseding indictment; all

such terms of imprisonment to run concurrently.”4 Notably, Hebert agreed

in his plea agreement that a “specific sentencing range of not less than 15

years imprisonment and maximum life in prison is appropriate in

disposition of this case.”5 Hebert’s projected release date is May 9, 2030.6

      In 2018, Congress passed the First Step Act. This law made a number

of changes to criminal sentencing. As relevant here, the Act retroactively

applies the Fair Sentencing Act of 2010, which reduced mandatory minimum

penalties for crack cocaine offenses. Hebert has moved under Section 404 of

the Act for a reduction in his sentence.



II.   LEGAL STANDARD

      Section 404 of the First Step Act states: “A court that imposed a

sentence for a covered offense may, on motion of the defendant . . . impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010


3     R. Doc. 111, R. Doc. 108.
4     R. Doc. 111 at 3.
5     R. Doc. 95 at 2.
6     R. Doc. 173 at 1; see also Inmate Locator, Federal Bureau of Prisons,
https://www.bop.gov/inmateloc/ (Last visited April 14, 2020).
                                      2
were in effect at the time the covered offense was committed.” Pub. L. No.

115-391, 132 Stat. 5194, 5194-249 (2018). The Fair Sentencing Act increased

the quantity of crack cocaine that triggered mandatory minimum penalties

and eliminated the statutory mandatory minimum sentence for simple

possession of crack cocaine. Pub. L. No. 111–220, 124 Stat. 2372 (2010).

      Sentencing reductions are not mandatory, even if the petitioner is

eligible under the statute. See First Step Act § 404(c) (“Nothing in this

section shall be construed to require a court to reduce any sentence pursuant

to this section.”). Indeed, the First Step Act “leaves the choice whether to

resentence to the district court’s sound discretion.” United States v. Beamus,

943 F.3d 789, 792 (6th Cir. 2019).



III. DISCUSSION

      Hebert argues that he is eligible for a sentencing reduction because he

was sentenced to possession with intent to distribute cocaine base, which is

a covered offense under the Fair Sentencing Act. But the other counts that

Hebert was convicted of—including possession with intent to distribute

cocaine—are not covered offenses. Indeed, this Court has previously found

that “the Fair Sentencing Act has no bearing on Hebert’s conviction for

possession with intent to distribute 500 grams or more of cocaine


                                      3
hydrochloride, which would . . . still result in an advisory guidelines range of

292-365 months imprisonment.”7 The Court further found that “the [Fair

Sentencing Act] has no impact on the computation of defendant’s sentence.”8

See also USSG §§ 2D1.1, 4B1.1 (guidelines regarding defendant’s offense level

and categorization as a criminal career offender).

      The Fifth Circuit has explained the scope of the district court’s task in

imposing a new sentence under the First Step Act. “The district court decides

on a new sentence by placing itself in the time frame of the original

sentencing, altering the relevant legal landscape only by the changes

mandated by the 2010 Fair Sentencing Act.” United States v. Hegwood, 934

F.3d 414, 418 (5th Cir. 2019). Applying that reasoning here, the Court does

not find a sentence reduction in order on these facts. Even had defendant

not been charged with Count 4—the only count that involves a covered

offense—his guideline range would have remained the same at the time of

sentencing due to Counts 3 and 5 and defendant’s status as a career offender.

      Defendant contends that a court may reduce a defendant’s sentence

even where a defendant’s guideline range remains the same irrespective of

the Fair Sentencing Act, and that the Court should do so here. Even if that




7     R. Doc. 131 at 29.
8     Id.
                                       4
were true, the Court does not find that a sentence reduction on these facts is

appropriate. Had the Fair Sentencing Act applied at the time of sentencing,

the Court would have been confronted with a cocaine hydrochloride count, a

crack count (albeit subject to a lower sentence), and a gun count. The

guideline range under those circumstances would have been the same. The

First Step Act does not change the landscape of defendant’s offense conduct

and criminal history enough to warrant a different sentence. Indeed, the

factual basis, the accuracy of which defendant has attested to, makes clear

that defendant was in fact responsible for at least 26.7 grams of crack and

528.8 grams of cocaine hydrochloride.9       Defendant’s conduct involved

dealing drugs out of his family residence, where he lived with young

children.10 He had a significant criminal history and had not previously

benefited from probation or parole.11 Viewing defendant’s case through this

lens convinces the Court that defendant’s sentence should not be altered.

      Hebert further argues that his post-conviction conduct, which includes

getting his GED, working in the food service for Oakdale, and completing

several educational and vocational training programs, militates in favor of a




9     See R. Doc. 94 at 3-4.
10    See R. Doc. 104 at 7 ¶¶ 18, 23.
11    See id. at 11-16, 23-24 ¶ 113.
                                        5
sentencing reduction.12 As an initial matter, the Fifth Circuit has held that

district courts need not consider a defendant’s post-conviction conduct when

determining whether a defendant is eligible for a sentencing reduction under

the First Step Act. See United States v. Jackson, 945 F.3d 315, 321 (5th Cir.

2019) (“Neither was the district court obliged to consider Jackson’s post-

conviction conduct.”). In any event, Hebert’s post-conviction conduct would

need to be weighed against the circumstances of the defendant and his

offense conduct. Considering that here, Hebert’s conduct does not warrant

a sentencing reduction.

      Finally, Hebert argues that the threat of COVID-19, and its impact on

FCI Oakdale, is another factor weighing in favor of his immediate release.

The Court recognizes that COVID-19 can pose particular problems for prison

populations. But this motion requesting a reduction pursuant to Section 404

of the First Step Act is not the vehicle to seek release because of the COVID-

19 pandemic.




12    See R. Doc. 177 at 15-17.
                                      6
IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES defendant’s request for a

sentencing reduction under the First Step Act.



          New Orleans, Louisiana, this _____
                                        14th day of April, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     7
